OPINION OF THE COURT
Memorandum.
Judgment unanimously modified by deleting therefrom the *60award for punitive damages; and, as so modified, judgment affirmed, without costs.
The complaint herein merely alleges that defendant refused to pay under the terms of a policy issued to the plaintiff after due demand therefor was made. It is the opinion of this court that there can be no recovery for punitive damages herein (M. S. R. Assoc. v Consolidated Mut. Ins. Co., 58 AD2d 858; see, also, Garrity v Lyle Stuart, Inc., 40 NY2d 354, 358; Dembar v Reynolds & Co., 40 Misc 2d 84). While the conduct of the carrier herein is not to be condoned, its punishment is more properly within the province and jurisdiction of the State Superintendent of Insurance (see Insurance Law, §§ 5, 40-d, 274).
Concur: Pino, P. J., Rinaldi and Buschmann, JJ.